DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 22 January 2020 and 18 August 2020 have been considered by the examiner.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

1.	Claims 1-3 and 5-10 are rejected under 35 U.S.C. 102(a)(1) and/or (a)(2) as being anticipated by US 5,028,287 to Herliczek et al. (“Herliczek”).
	With regard to Claims 1, 5-8, and 10, Herliczek teaches a method of producing a protective anti-lacerative layer applied to curved laminated glass substrates wherein the protective layer is applied on peripheral regions of the substrate on which adhesive arrangements are to be made (see Abstract; FIGs. 1, 2, 4a; Col. 2, Lns. 45-59; Col. 4, Lns. 40-59).  According to Herliczek, the protective layer is removed from areas of the substrate on which adherends are to be attached via adhesive in order to facilitate better adhesion (see Col. 4, Lns. 40-59).  Examples of substrates to which adherends are attached include windshields to vehicle frames and rearview mirrors (see Col. 2, Lns. 45-59).  Official notice is taken that vehicle frames and rearview mirror assemblies routinely comprise metal and/or resin.
	With regard to Claim 2, Herliczek teaches providing the protective layer along the periphery of a glass substrate such that a loop shape is obtained (see FIG. 1).
	With regard to Claim 3, Herliczek teaches provision of a plurality of protective layers arranged side-by-side which are removed to facilitate both vehicle frame and rearview mirror adherents to the substrate (see FIG. 1 elements 14b, 14c).
	With regard to Claim 9, as is claimed Herliczek does not disclose performing a cleaning process.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
2.	Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Herliczek as applied to Claim 1, and further in view of US 2020/0055280 to Shirasuna et al. (“Shirasuna”), effectively filed 15 November 2016.
	With regard to Claim 4, Herliczek is directed to production of vehicle windshields; however the reference does not expressly disclose a light-shielding film as claimed.  Shirasuna is similarly directed to producing windshields, and teaches provision of a light-shielding film around a windshield periphery as claimed (see Abstract; ¶¶ [0101]-[0110]).  Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have provided a light-shielding film around the periphery of a windshield to be adhered to a vehicle frame in the method of Herliczek in order to confer reduction of light transmission into the vehicle as taught by Shirasuna.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael P Rodriguez whose telephone number is (571)270-3736. The examiner can normally be reached 9:00 - 6:00 Eastern M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tim Meeks can be reached on 571-272-1423. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Michael P. Rodriguez/Primary Examiner, Art Unit 1715